Citation Nr: 0827419	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  08-22 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether a July 1982 decision of the Board of Veterans' 
Appeals (Board) denying the veteran's claim of entitlement to 
service connection for residuals of status post simple 
fracture L2, L3, and L4 should be revised or reversed due to 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1957 to June 
1960.  The veteran served in the Marine Corps Reserves from 
June 1960 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

From the February 2004 rating decision, the veteran appealed 
two issues.  One of those issues was whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for residuals of status post simple 
fracture L2, L3, L4.  Upon reviewing the record, the Board, 
on its own motion, initiated this review to determine whether 
CUE exists in a prior Board decision denying entitlement to 
service connection for residuals of status post simple 
fracture L2, L3, L4.  See 38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. § 20.1400(a) (2007).  For reasons explained more 
below, the Board finds that CUE does exist in the prior Board 
decision.  For this reason, the issue of whether new and 
material evidence has been submitted to reopen the previously 
disallowed claim of entitlement to service connection for 
residuals of status post simple fracture L2, L3, L4 is moot.

The other issue appealed from the February 2004 rating 
decision-service connection for a right knee disability-is 
addressed in a separate decision.  


FINDINGS OF FACT

The Board's July 1982 decision denying service connection for 
residuals of status post simple fracture L2, L3, L4 contained 
a clear error of fact that compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.




CONCLUSION OF LAW

The July 1982 Board decision that denied entitlement to 
service connection for a back disorder contained CUE.  38 
U.S.C.A. 7111 (West 2002); C.F.R. §§ 20.1400-20.1411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    The duty to assist and to notify arises upon 
receipt of a complete or substantially complete application 
for benefits.  Id.  

Initially, the Board notes that the duty-to-assist provisions 
of the VCAA are not applicable to claims alleging CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the 
VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation).  Moreover, the outcome 
of this issue is fully favorable to the veteran and any lack 
of proper development could not have been prejudicial to him.  
Under these circumstances, additional VCAA development is not 
necessary.

Legal Criteria

A Board decision is subject to revision on the grounds of 
CUE.  If evidence establishes this type of error, the prior 
decision shall be reversed or revised.  38 U.S.C.A. 7111 
(West 2002).  CUE is a very specific and rare kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 U.S.C.A. 7111 (West 2002); 
38 C.F.R. § 20.1403(a) (2007).  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  Id.  

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1) (2007).  To 
warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c) (2007).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that 'corrects' an earlier diagnosis 
considered in a Board decision.  (2) The Secretary's failure 
to fulfill the duty to assist.  (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2007).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2007).

Residuals From Status Post Simple Fracture L2, L3, L4

At the time of the Board's July 1982 decision, the evidence 
of record included the veteran's service medical records and 
a VA examination report, dated in February 1981.  

The veteran's service medical records showed that in October 
1958, he received treatment for a simple fracture of the 
transverse processes of L2, L3, and L4.  The veteran was 
admitted for medical treatment for 14 days and when he was 
discharged back to duty, he was asymptomatic except for some 
pain on excessive motion.  Subsequent medical records, 
including a report of medical examination conducted upon the 
veteran's discharge, dated in May 1960, were negative for 
additional complaints or treatment for this injury.  

In the VA examination report, the examining physician stated 
that physical examination revealed limited motion of the 
thoracolumbar spine, pain on motion, and positive straight 
leg raise.  The physician also detected tenderness at L4.  
The physician diagnosed residuals of fracture L2, L3, and L4.  
In an accompanying radiology report, the reviewing physician 
noted probable Grade I spondylolisthesis at L5-S1, but that 
vertebral bodies were of normal height and interspace was 
well maintained.

The Board denied the claim, finding that the in-service 
simple fracture of the transverse processes of L2, L3, and L4 
was acute and transitory and healed without any residuals.  
Such a finding is a clear error of fact because the veteran 
was shown to have residuals of fracture of L2, L3, and L4.  
This was evident from the VA examiner's diagnosis of 
residuals of fracture, which was supported by objective 
physical examination findings.  As the lack of residuals was 
the sole basis for the Board's denial, service connection 
would have been granted but for the error.  The Board's 
decision, therefore, is clearly and unmistakably erroneous 
and the decision must be revised.  38 C.F.R. § 20.1403(c) 
(2007).


ORDER

The Board's July 1982 decision denying service connection for 
residuals of status post simple fracture L2, L3, L4 was 
clearly and unmistakably erroneous, and service connection 
for residual of L2, L3, and L4 fracture is granted.  To this 
extent, the appeal is allowed.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


